_____________

                               No. 96-1783ND
                               _____________

John B. Fredericks, Jr.;              *
Judy Fredericks,                      *
                                      *
                 Appellants,          *
                                      *
     v.                               *
                                      *
United States Department of           *
Agriculture; agent Dan Glickman;*
Farmers Home Administration;          *
Odell O. Ottmar, in his               *
capacity as employee of the           *   Appeal from the United States
Farmers Home Administration;          *   District Court for the District
Lorace Hakanson, in his               *   of North Dakota.
capacity as employee of the           *
Farmers Home Administration;          *             [UNPUBLISHED]
Robert Zimmerman, in his              *
capacity as employee of the           *
Farmers Home Administration;          *
David Hilleren, in his capacity       *
as employee of the Farmers Home       *
Administration; Frederick R.          *
Young, director national              *
appeals staff, Farmers Home           *
Administration, *
                                     *
                 Appellees.          *
                               _____________

                       Submitted:   October 3, 1996

                           Filed: October 9, 1996
                                _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     John B. Fredericks, Jr. and Judy Fredericks appeal the district
court's order denying their request for attorney's fees and expenses.   The
parties' briefs discuss the merits of the underlying litigation, and we
need not repeat what they have said
to decide whether there was substantial justification for the Government's
position.   Having considered the record and the parties' briefs, we
conclude the Government's position was substantially justified within the
meaning of the Equal Access to Justice Act, 28 U.S.C. § 2412(d).   We thus
affirm the district court.   See 8th Cir. R. 47B.


     A true copy.


            Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-